Citation Nr: 1133131	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-33 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with herniated nucleus pulposus of L5-S1.  

2.  Entitlement to a disability rating in excess of 50 percent for generalized anxiety disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The Veteran served on active duty from December 1996 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA),  Regional Office (RO), in Montgomery, Alabama.

The claims of entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with herniated nucleus pulposus of L5-S1 and entitlement to a TDIU are addressed in the REMAND portion of the decision below and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's anxiety disorder is manifested by occupational and social impairment with reduced reliability and productivity and difficulty establishing and maintaining effective work and social relationships, but is not productive of occupational and social impairment with deficiencies in most areas or an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9400 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

With respect to the increased rating claim for anxiety disorder, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  That notice was provided to the Veteran in letters dated in February 2007 and June 2008, both prior and subsequent to the initial adjudication of the claim in July 2007, with readjudications in September 2008 and May 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  Thus it is clear the Veteran had actual knowledge of, and has acted on, the information and evidence necessary to substantiate the pending claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's service treatment records and VA medical records through February 2011.  VA psychiatric examinations have been conducted during the course of the appeal period in March 2007 and February 2010 and there have been no allegations made to the effect that either evaluation is inadequate in any manner.  The file also contains statements and contentions made by the Veteran and his representative.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159, nor have either the Veteran or his representative suggested otherwise.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (20109.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

The Veteran contends that a disability rating in excess of 50 percent is warranted for his service-connected anxiety disorder.

Under the general rating formula for mental disorders, to include anxiety disorder, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a Global Assessment of Functioning (GAF)  score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

By rating action of March 2005, service connection was established for anxiety disorder with dysthymia for which a 50 percent disability rating was assigned, effective from September 2004.  In January 2007, the Veteran filed an increased rating claim for the anxiety disorder.  

A VA examination for mental disorders was conducted in March 2007 and the claims file was reviewed.  The report indicated that the Veteran stated that he had been working as a VA police officer for the past 18 months, but had resigned from his job in March 2007 due to back problems, exacerbated by standing for long periods and wearing a heavy gun belt.  He also indicated that he had continually missed work due to ongoing back pain and oversleeping due to medication he was taking (unspecified).  It was noted that the Veteran was supporting himself with savings and VA benefits.  The report indicated that the Veteran was attending a community college full-time and was living with his cousin.  It was mentioned that the Veteran was not married and had no children.  The Veteran reported irritability which he believed was due to his physical condition (back problems) and low sex drive.  His symptoms also consisted of depression; insomnia; low mood; decreased energy and concentration; anxiety; and panic attacks (several during the past 3-4 months).  The Veteran denied having suicidal ideation.  He further reported that his aunt who raised him had recently died.  The examiner observed that the Veteran was manifesting symptoms of paranoia.  

Mental status examination revealed that the Veteran was adequately groomed and well oriented in all spheres.  He was guarded and suspicious throughout the examination.  Mood was dysthymic with constricted range of affect.  Thought processes were goal directed and content was intact.  He denied having auditory/visual hallucinations or homicidal/suicidal ideation.  Judgment and insight were fair.  Generalized anxiety disorder and depressive disorder were diagnosed and a GAF score of 50 was assigned.  The Veteran's stressors were described as occupation and financial problems, as well as interpersonal difficulties.  The examiner explained that the Veteran endorsed having an exacerbation of symptoms, most notably paranoid ideation.  The examiner further commented that the Veteran's symptoms severely impacted his social functioning, due to both his lethargy and mistrust, and also severely impacted his occupational functioning, as the Veteran was unable to maintain a job without feeling that his co-workers were isolating and ostracizing him due to his physical condition and anxiety behavior.  

In a statement provided in September 2007, the Veteran maintained that a higher disability rating was warranted as he had worsening depression, could not exercise, did not have a social life, could not find suitable employment, and could not have relations with females.  

When evaluated by VA psychiatry in November 2007, it was noted that the Veteran's anxiety was better controlled on medication, but that he still had mood problems secondary to pain.  On mental status examination, he was adequately groomed and well oriented in all spheres.  Mood was brighter and speech was normal.  Impulse control was within normal limits.  Attention span was full, concentration was fair, and judgment and insight were appropriate.  There was no evidence of auditory/visual hallucinations or homicidal/suicidal ideation.  Depressive disorder with panic attacks, insomnia, paranoia and chronic pain was diagnosed and a GAF score of 55 was assigned.

A VA general medical examination dated in March 2008 shows that the Veteran reported that he used to work as a VA police officer, but had to resign in March 2007 due to low back problems.  It was noted that subsequently, he had been offered a job by VA in Atlanta, Georgia, but had turned that job down.  The report indicated that the Veteran was a student.  The diagnosed conditions included: generalized anxiety disorder with frequent anxiety attacks and depression; lumbar strain - moderately disabling; hypertension - moderately well-controlled; and residuals of a left hand/fifth finger laceration- no impairment.  The examiner opined that the Veteran's service-connected conditions of lumbosacral strain and degenerative disk disease would have a moderate impact on the Veteran's employability, as he would have difficulty sitting for long periods and doing jobs requiring moderately intensive activity.

A VA examination report dated in March 2008 shows that the claims file was reviewed.  The reported indicates that the Veteran was attending college, was unmarried, and had no children.  It was noted that he maintained a relationship with his family.  He reported that he was cautious in relationships, but had some long term relationships and many associates.  He described that his activities had decreased and were mostly sedentary and solitary since being involved in motor vehicle accident in 2002 and 2006 which caused back problems.  He stated that his activities included: reading; listening to music; watching TV and working on the computer.  There was no reported history of suicide attempts or of violent behavior.  It was mentioned that the Veteran was not working and had to resign from his job as a police officer due to back problems, and had not contended that it was due to his psychiatric condition.  

The Veteran stated that he felt anxious every day, but noted that he was much improved since going through cognitive behavioral therapy.  He also reported feeling sadness on a weekly basis, usually related to feeling cut off from activities and hobbies during the weekend, which he in turn believed was related to his loss of physical abilities.  On examination, the Veteran was adequately groomed and well oriented in all spheres.  Mood was anxious, speech was normal, and affect was constricted.  Thought process and content were unremarkable.  It was noted that the Veteran had sleep impairment and panic attacks.  Impulse control was 0described as good with no episodes of violence.  There was no evidence of auditory/visual hallucinations, obsessive/ritualistic/inappropriate behavior,  or homicidal/suicidal ideation.  Recent and immediate memory were mildly impaired, with normal remote memory.  Otherwise functional impairment (to include as attributable to back problems) was described as none ( grooming, feeding, travelling); slight (dressing, driving) and moderate (shopping, chores).  However, it was mentioned that the Veteran was unable to engage in sports and exercise.  

The diagnosis was anxiety and a GAF score of 59 was assigned.  The examiner noted that the Veteran was currently attending school and that the Veteran reported that anxiety impinged significantly on his daily life and ability to perform to his potential.  He reported having intermittent inability to function socially, academically, or vocationally, when he "shuts down" due to overwhelming anxiety.  The examiner commented that although the Veteran reported experiencing symptoms of panics, his description of "panic" did not meet the DSM-IV diagnostic criteria.  The examiner concluded the Veteran did not have: total occupation and social impairment; deficiencies in most areas; or reduced reliability and productivity, due to his mental disorder.  The examiner did note that the Veteran had an occasional decrease in work efficiency, such as his reports of missing work when feeling anxious or depressed and due to social isolation.  

A VA general medical examination report dated in February 2010 shows that the Veteran resigned from his job as a VA police officer in March 2007 due to low back problems.  It was noted that he was a full-time student and planned to graduate in May 2010 and to pursue a graduate degree beginning in June 2010.  The examiner opined that the Veteran's low back disability prevented all forms of physical labor, but did not affect sedentary labor and further commented that his other conditions (both service-connected and not) did not affect his employment (either physical or sedentary).  

Most recently, a VA examination for mental disorders was conducted in February 2010, and the report reflects that the claims file was reviewed.  The report indicated that the Veteran was not employed but was working attending college and working towards a degree in social work, following which he planned to earn a Master's degree.  It was noted that he was unmarried, and had no children.  The reported mentioned that he maintained a relationship with his family, and did date some, but kept relationships outside the family to a minimum.  It was noted that the Veteran was socially withdrawn and isolated and that he spent his time on school work, although he rested and recuperated on weekends.  The examiner assessed the Veteran's psychosocial functioning as moderately severe, due to having few friends and being socially isolated, as well as back pain, which limits his physical activities.   

On examination, the Veteran was adequately groomed and well oriented in all spheres.  Mood was dysphoric, speech was normal, and affect was constricted.  Thought process and content were unremarkable.  It was noted that the Veteran had sleep impairment and panic attacks.  Impulse control was described as good with no episodes of violence.  There was no evidence of auditory/visual hallucinations, obsessive/ritualistic/inappropriate behavior, or homicidal/suicidal ideation.  Recent, immediate and remote memory were normal.  It was noted that the Veteran had no problems with the activities of daily living but some problems with absenteeism, reported  as missing about a week from school during the past year due to oversleeping, medical appointments and not feeling up to going.  

Anxiety disorder was diagnosed and a GAF score of 51 was assigned.  The examiner noted that the Veteran had moderate impairment of functioning due to symptoms of anxiety and depression.  The examiner concluded the Veteran did not have: total occupation and social impairment; deficiencies in most areas; or reduced reliability and productivity, due to his mental disorder.  It was further stated that the Veteran was not unemployable due to symptoms of anxiety and depression, although it was observed that those symptoms had been productive of some absenteeism at school and would likely be so in an occupational setting.  It was also commented that social avoidance and guardedness would likely create some tension in work relationships.  The examiner indicated that overall, occupational impairment due to the Veteran's psychiatric symptoms would most likely be mild.  

When seen by VA in February 2011, the Veteran was well-oriented, speech was normal, and impulse control was within normal limits.  There was no indication of auditory/visual hallucinations, thought disorder, or homicidal/suicidal ideation.  The diagnoses included depressive disorder and a GAF score of 55 was assigned.  

The evidence, consisting primarily of VA examination reports, VA outpatient records and the Veteran's lay statements, establishes that consistently since the Veteran filed his claim for increase in January 2007, occupational and social impairment with reduced reliability and productivity as well as difficulty in establishing and maintaining effective work and social relationships has been shown, supporting the assignment of the currently assigned 50 percent disability rating.

However, the Board notes that neither the clinical evidence nor the Veteran's lay statements reflect that symptoms enumerated in the rating criteria supporting the assignment of a 70 percent disability rating such as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene, have been shown.  During the appeal period, the Veteran never mentioned having suicidal ideation upon VA examinations, or otherwise.  

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The 2007 and 2010 VA examinations reports generally reflected that judgment, thinking and memory were unimpaired.  In addition, the Board notes that there has been some evidence presented that the Veteran has had difficulty in adapting to stressful circumstances (including work or a worklike setting), as evidenced by his fairly infrequent absences from school.  However, occupational impairment with deficiencies in most areas has not been shown, per specific findings to this effect made by VA examiners in 2007 and 2010.  Significantly, the Veteran's resignation from his employment as a police officer in March 2007, was in no way related to any conduct or psychiatric issues; the Veteran has reported indicated that this was almost solely due to low back problems.  

Socially, the Veteran has been described as withdrawn and isolated.  However, an inability to establish and maintain effective relationships is certainly not shown.  It is clear that he has the level of socialization required of a college student pursuing a degree.  Moreover, per the Veteran's own report, he maintains social contact with his family and occasionally dates.  Such evidence is not indicative of an inability on the Veteran's part to establish and maintain effective relationships, but is suggestive of difficulty in establishing and maintaining effective work and social relationships.  

In addition, steady GAF scores ranging from of 50 to 59 have been assigned during the appeal period, in effect reflecting improvement of the symptomatology associated with the Veteran's service-connected psychiatric disorder.  The most recently assigned GAF score of 55 (February 2011 VA record) is reflective of no greater than moderate symptoms or moderate difficulty in social, occupational, or school functioning, as is essentially also contemplated by the currently assigned 50 percent evaluation.

In light of the aforementioned discussion, there is no indication that increased or staged ratings are warranted for any portion of the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Consequently, the Veteran's claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disability on the Veteran's work functioning. In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The United States Court of Appeals for Veterans Claims (Court) has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, consideration of the next analytical step is not undertaken and referral for extraschedular consideration is not required.  But if the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran and in the clinical records fit squarely within the criteria found in the relevant diagnostic code (Diagnostic Code 9400) used for evaluating the disability at issue, anxiety.  In short, for the reasons already set forth above in denying the appeal for a rating in excess of 50 percent for schizophrenia, the rating criteria contemplate not only his symptoms but the severity of his psychiatric disorder, as is reflected by the assigned 50 percent disability.  Therefore, as the assigned 50 percent rating is adequate, analysis of the next step of whether an exceptional disability picture is presented is not for consideration and referral for extraschedular consideration is not warranted.

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Board notes that the Veteran raised a TDIU claim in 2008, which is currently in appellate status, the adjudication of which is being deferred at this time, pending additional development being requested herein.  


ORDER

A disability rating in excess of 50 percent for anxiety disorder is denied.


REMAND

The Veteran is seeking entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with herniated nucleus pulposus of L5-S1.  Also in appellate status is a TDIU claim.  The Board notes that the TDIU claim is being deferred for the time being.  Should a favorable disposition/increased evaluation for the back disability be granted, this could affect the adjudication of the TDIU consideration; as such, the issues are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a claimant's claim for the second issue).  Thus, the Board instructs that the TDIU claim, while on remand, be deferred until a determination on the aforementioned claims has been made.  See Harris, supra.  In addition, some of the development requested in conjunction with the increased rating claim for the Veteran's disability of the lumbar spine, should also prove pertinent to his TDIU claim.  

A remand is required in this case primarily to request additional evidentiary development in order to assess the severity associated with the Veteran's service-connected disability of the lumbar spine as manifested throughout the entirety of the appeal period at issue.  In this regard, the Board points out that the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Throughout the appeal period at issue extending from January 2007 (when the Veteran filed his increased rating claim), the Veteran's disability of the lumbar spine has been assigned a 20 percent disability rating.  Significantly, in December 2010, VA records reflect that he underwent a lumbar laminectomy at L4-5.  Subsequently a temporary total evaluation (100 percent) was assigned under 38 C.F.R. § 4.30 (convalescent ratings) from December 10, 2010 to April 1, 2011.  However, in order to accurately assess the Veteran's disability of the lumbar spine throughout the entirety of the appeal period and in light of his fairly recent surgery, the Board believes that additional evidentiary development is required.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, given the Veteran's recent surgery, the Board believes that supplemental information is required prior to the adjudication of the claim on appeal and that a current evaluation of the Veteran's symptomatology, to include an assessment of his industrial impairment, would prove helpful in adjudicating the merits of the increased rating and TDIU claims.  See 38 C.F.R. § 3.159 (2010); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

As mentioned previously, VA treatment records dated through the Veteran's December 2010 surgery have been associated with the claims file.  It appears that thereafter the Veteran has continued to receive ongoing treatment for his lumbar spine through VA.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  For this reason VA treatment records dated from January 2011, forward, will be requested.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be given an opportunity to identify any additional evidence, including relevant medical treatment records, from either private or VA facilities, which pertain to his increased rating claim for his low back disability and TDIU claim that have not yet been associated with the claims folder.  Appropriate steps shall be taken to obtain any identified records.

The RO/AMC shall attempt to obtain any VA or VA affiliated CBOC treatment records and assessments relating to the Veteran's lumbar spine dated from January 2011, forward.  

2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the current severity and all manifestations (orthopedic and neurologic) associated with the Veteran's service connected disability of the lumbar spine, characterized as degenerative disc disease of the lumbar spine with herniated nucleus pulposus of L5-S1.  The claims file must be made available to the examiner for review of the pertinent medical and other history.  All necessary diagnostic testing, and evaluations should be completed.

The examiner is asked to address the following:

(a) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.

(b) Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disorders and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Finally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time. This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

(c) Identify any associated neurological deformities associated with the service- connected lumbar spine disorder, to include any associated bladder or bowel impairment.  The severity of each neurological sign and symptom should be reported.

(d) State whether the Veteran has intervertebral disc syndrome.  If so, state whether intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of the episodes over the preceding 12 months should be reported.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(e) The examiner is also asked to comment on the impact of the Veteran's low back disability, if any, on the his employment and activities of daily life, particularly as related to his post-surgical condition.  A complete rationale for any opinion expressed shall be provided.

3.  The RO/AMC should review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.

The RO/AMC should take such additional development action as it deems proper with respect to the claim for a TDIU.  In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.

4.  The RO/AMC should then readjudicate the Veteran's claims for a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with herniated nucleus pulposus of L5-S1, and the claim for TDIU benefits.  If appropriate, the RO/AMC should consider submission of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for extra-schedular consideration.

If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


